 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Ammed Hassan,                                      No. CV-18-02628-PHX-SRB (CDB)
10                  Petitioner,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          On March 15, 2019 Petitioner, Hammed Hassan, filed a Motion for Release Pending
17   Appeal-Bond. In his motion he states that he should be released pending the adjudication
18   of his Petition for Writ of Habeas Corpus because his Petition raises a “substantial question
19   of law and fact which is likely if Petitioner prevails to result in a reversal of sentencing.”
20   He asserts that his claims present a close question upon which reasonable judges could
21   differ as to whether he is entitled to relief. On March 18, 2019 the Magistrate Judge issued
22   her Report and Recommendation setting out the standard applicable to release pending a
23   habeas petition. That standard requires the showing of an extraordinary case involving
24   special circumstances or a high probability of success. The Magistrate Judge concluded
25   that there was no claim of any special circumstances and that Petitioner had failed to show
26   a high probability of success.
27          Petitioner filed timely written objections to which the Government responded in
28   opposition. Petitioner does not contest the Magistrate Judge’s finding that there were no
 1   special circumstances but now argues that there is a high probability of success in contrast
 2   to his statement in his motion that there are substantial questions and reasonable judges
 3   could differ on his entitlement to relief. The Government argues in its response that
 4   Petitioner has a low probability of success because his claims are not cognizable on habeas
 5   review, procedurally defaulted, or without merit as demonstrated in its Limited Answer
 6   (Doc. 13).
 7          The record in this case shows that Petitioner was convicted after a jury trial and on
 8   appeal his court appointed attorney was unable to find any arguable grounds for reversal.
 9   Similarly, counsel who was appointed for Petitioner’s Petition for Post-Conviction Relief
10   in state court was unable to find any grounds to argue for Post-Conviction Relief. Petitioner
11   filed his own brief on appeal and his own Supplemental Petition for Post-Conviction Relief
12   both of which were denied. The present Petition for Writ of Habeas Corpus raises common
13   claims seen in many petitions and nothing in that Petition nor in Petitioner’s Objections to
14   the Magistrate Judge’s Report and Recommendation meets the high standard of an
15   extraordinary case involving a high probability of success.
16          IT IS ORDERED overruling Petitioner’s Objections to Magistrate Judge’s Report
17   and Recommendation.
18          IT IS FURTHER ORDERED adopting the Report and Recommendation of the
19   Magistrate Judge as the order of this Court.
20          IT IS FURTHER ORDERED denying Petitioner’s Motion for Release Pending
21   Appeal-Bond. (Doc. 29)
22                 Dated this 22nd day of April, 2019.
23
24
25
26
27
28


                                                 -2-
